  Case 2:19-cv-00040-LGW-BWC Document 70 Filed 05/21/20 Page 1 of 3



                                                                                             FILED
                                                                                  John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                          United States District Court

                     FOR THE SOUTHERN DISTRICT OF GEORGIA                      By CAsbell at 8:01 am, May 21, 2020

                              BRUNSWICK DIVISION


 NEW COVENANT CHURCH, INC.;
 CARLOS L. WILLIAMS; and FELICIA
 WILLIAMS, individually and on behalf of
 others similarly situated; and CATHERINE
 ARMSTRONG,

                Plaintiffs,                                CIVIL ACTION NO.: 2:19-cv-40

        v.

 CARLA FUTCH; S. FERGUSON; and ONE
 UNKNOWN OFFICER, all in their individual
 capacities as police officers for the City of
 Brunswick, Georgia,

                Defendants.


                                           ORDER

       This matter is before the Court on Plaintiffs’ Motion to Substitute One Unknown Officer

with Ricky Jack Hall. Doc. 64. For the reasons that follow, the Court GRANTS Plaintiffs’

Motion. Plaintiff is granted leave to amend solely to add Ricky Jack Hall as a Defendant.

                                        BACKGROUND

       This action was removed from the Superior Court of Glynn County on March 21, 2019.

Doc. 1. Plaintiff originally brought claims against several individuals, including Brunswick

Police officers Carla Futch, S. Ferguson, and One Unnamed Officer. Id. at 2. On September 9,

2019, the Court entered a Scheduling Order in this case setting the deadline to file motions to

amend or to add parties as September 17, 2019. Doc. 53. On September 18, 2019, Plaintiffs

asked the Court for leave to amend to add Officers Samantha Spaulding and Chad Henley as
  Case 2:19-cv-00040-LGW-BWC Document 70 Filed 05/21/20 Page 2 of 3



Defendants. Doc. 54. The Court granted Plaintiffs leave to amend, doc. 57, and on December

10, 2019, Plaintiffs filed an Amended Complaint adding two new officers and the City of

Brunswick as Defendants, as well as adding a number of new claims, doc. 58. Plaintiffs now ask

the Court for leave to amend to substitute Defendant One Unnamed Officer with Ricky Jack

Hall, whom they believe is the proper defendant. Doc. 64 at 2.

                                            DISCUSSION

        Although styled as a “Motion for Substitution,” Plaintiffs’ current Motion seeks leave to

amend under Federal Rule of Civil Procedure 15. Cox v. Treadway, 75 F.3d 230, 240 (6th Cir.

1996) (“Substituting a named defendant for a ‘John Doe’ defendant is considered a change in

parties, not a mere substitution of parties.”). Under Rule 15(a)(2), “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave,” which “[t]he court

should freely give . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). Unless a substantial

reason exists to deny the motion, such as undue prejudice or delay, movant’s bad faith or dilatory

motive, repeated failure to cure deficiencies, or futility, the interests of justice require that leave

to amend be granted. Foman v. Davis, 371 U.S. 178, 182 (1962). At present, no substantial

reason exists to deny Plaintiffs’ Motion, and Plaintiffs’ Motion is unopposed. Accordingly, the

Court GRANTS Plaintiffs’ Motion. Doc. 64. Leave to amend is granted for the sole purpose of

allowing Plaintiffs to add Defendant Hall. The Court ORDERS Plaintiffs to file their Second

Amended Complaint adding Defendant Hall as a party within seven days of this Order. Plaintiffs

may not add any additional claims or Defendants without an additional grant of leave to amend.




                                                   2
  Case 2:19-cv-00040-LGW-BWC Document 70 Filed 05/21/20 Page 3 of 3



                                       CONCLUSION

       For the reasons set forth above, the Court GRANTS Plaintiffs’ Motion for leave to

amend. Doc. 64. Plaintiff is granted leave to amend solely to add Ricky Jack Hall as a

Defendant.

       SO ORDERED, this 21st day of May, 2020.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               3
